Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Lawrence J. Merkel, Reg. No. 41,191, on January 13 and 21, 2021.
The claims have been amended as set forth in the accompanying attachment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes the following prior art found during an updated search:
Kalamatianos et al., U.S. Patent Application Publication No. 2020/0319889, has taught two separate queues dedicated to loads (FIG.2, 224, 228).  A load is entered into queue 224 at dispatch (paragraph [0021]) and is removed on completion, at which point it is moved to queue 228 (paragraph [0026]).  While in queue 228, a violation can be detected which can cause a flush and replay of the load from queue 228 (paragraph [0023]).

Moore, U.S. Patent No. 6,725,358, has taught that upon computing a load’s address, it is removed from queue FXIQ and placed in LDQ.  When the load is performed, it is removed from LDQ and placed in LMQ if there is a miss (column 5, lines 20-30). 
None of the newly or previously found references, either alone or in combination, 
preclude patentability of applicant’s combination of limitations in each of claims 1, 11, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/David J. Huisman/Primary Examiner, Art Unit 2183